Citation Nr: 0502838	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  98-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
July 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 1998, the RO, in pertinent part, granted service 
connection for mechanical low back pain (assigning a 
noncompensable evaluation), effective July 22, 1997.

The Board notes that the veteran requested a hearing at a 
local VA office before a Veterans Law Judge.  The record 
indicates that the veteran was scheduled for a hearing in 
April 1999, but failed to report for that hearing.  There is 
no record of the veteran requesting a postponement or another 
hearing.  Therefore, the veteran's request for hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702(d) (2004).

In August 1999, the Board granted an increased initial 
evaluation of 10 percent for mechanical low back pain, but 
denied a rating in excess of 10 percent.  In September 1999 
the RO implemented the Board's decision by issuing a rating 
decision reflecting assignment of a 10 percent evaluation 
effective July 222, 1997.  The veteran appealed the matter to 
the United States Court of Appeals for Veterans Claims 
(CAVC).

In February 2000, the veteran's representative and the 
Secretary entered into a Joint Motion for Remand and for a 
Suspension of Proceedings contending that the Board had 
failed to adequately state why it was denying an evaluation 
of more than 10 percent, particularly in light of range of 
motion findings found on VA examination in October 1997.  The 
motion was filed with CAVC in March 2000.

In March 2000, the CAVC granted the motion, vacated the 
Board's August 1999 decision, and remanded the matter to the 
Board for further action consistent with the Order.

In September 2000, the Board remanded the claim to the RO for 
development in accordance with the CAVC's order.

Following further development of the claim, the RO granted an 
increased rating of 20 percent for the low back disability 
effective July 22, 1997, and the grant is reflected in an 
April 2002 supplemental statement of the case.  As a 20 
percent evaluation is not the maximum rating available for 
this disability, the appeal continues.  AB v. Brown, 6 Vet. 
App. 35 (1993).

In July 2003, the Board remanded the case to the RO for VCAA 
compliance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112). 

The CAVC has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The current law also provides that consideration of an 
increased rating based on limitation of motion must include 
consideration of additional functional impairment due to 
pain, including on use and during flare-ups.  See, 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The record reflects that the veteran was last afforded a VA 
examination to determine the nature and severity of his low 
back disability in April 2001.  




As such, the Board finds that a new examination to determine 
the current severity of the veteran's low back disability is 
warranted.  Such information would be useful in order to 
properly adjudicate the veteran's claim.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
remanded to the VBA AMC for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his low back disability 
since April 2001.  The VBA AMC should 
obtain all outstanding private and VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available medical specialist including on 
a contract/fee basis to ascertain the 
current nature and extent of severity of 
his service-connected low back 
disability.  

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2004), copies of the 
previous and amended criteria for rating 
spinal disabilities, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(a) Does the service-connected mechanical 
low back pain involve only the nerves, or 
do they also involve the muscles and 
joint structure?

(b) Does the service-connected mechanical 
low back pain cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  





If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
mechanical low back pain, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected mechanical low back 
pain, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected mechanical low back 
pain.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
mechanical low back pain, and if such 
overlap exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected mechanical low back 
pain.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

In providing a clinical assessment, the 
medical specialist should address the 
previous and amended criteria for rating 
spinal disabilities.



5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
initial increased evaluation for 
mechanical low back pain.  The VBA AMC 
should document its consideration of the 
applicability of the criteria under 
38 C.F.R. §§ 3.321(b)(1) (2004), and 
"and "staged ratings" per Fenderson v. 
West, 12 Vet. App. 119 (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for initial increased evaluation, and may result in a 
denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

